ARMSTRONG, P. J.,
dissenting.
A Washington County deputy sheriff stopped defendant based on the deputy’s suspicion that defendant had thrown a lit cigarette out of the window of the pickup that defendant was driving. Defendant moved to suppress the evidence that the state had obtained as a result of the stop, contending, among other things, that the facts known to the deputy were insufficient to create a reasonable suspicion that defendant had thrown a lit cigarette from his pickup. The trial court granted the suppression motion, and the majority affirms that ruling. Because I believe that the facts establish that the deputy’s suspicion was reasonable, I respectfully dissent.
Two Washington County sheriff deputies, Greene and Wilson, were driving southbound on S.W. Oleson Road in separate patrol cars at roughly 11:30 p.m. on March 17, 2012, in response to a call about a hit-and-run accident. Wilson was following Greene who, in turn, was following a pickup driven by defendant. Wilson testified that their three vehicles were the only vehicles that he saw traveling in that direction:
“Q. Was there a lot of traffic that time of night?
“A. No, we were the only three cars — there was nobody in front of [defendant].”
As the three vehicles proceeded together, Wilson saw a burst of embers appear from beneath Greene’s car. Wilson testified on direct examination at the suppression hearing:
“Q. Alright, what happened next?
“A. At one point I saw a burst of orange embers come out from the rear of Deputy Greene’s vehicle or from like under one of the tires and something that’s very similar to somebody discarding a cigarette out their window and it hitting the ground.
“Q. Was it readily apparent that [defendant] had thrown a cigarette out the window of his truck?
“A. Yeah, I didn’t [specifically] see it come out of his window, but that’s what it looked like; I’ve stopped dozens of people for that.”
*510(Emphasis added.) Wilson elaborated on that testimony on cross-examination:
“Q. Okay, deputy when you testified that you saw scattering of embers?
“A. Correct.
“Q. Could you tell what had caused that explosion of embers?
“A. The only thing I would relate it to would be somebody discarding a cigarette. It was not the same as — I was a commercial truck inspector for years and IVe seen sparks come off of like chains dragging, connector chains, and it was not similar to that. It was what I know to be a cigarette coming out.
“Q. Okay, and so assuming [that] we all know what the scattering of cigarette ashes looks like at night, but you testified that it came off of the rear tire of the vehicle in front of you, was it — was that that vehicle had run over the cigarette or was it actually a cigarette that hit the ground and was tumbling?
“A. I couldn’t tell if Deputy Greene had run over it, or if it was just off the side of his tire or whatever, it was right there as I was looking at the rear of his vehicle down at the roadway of Deputy Greene’s vehicle where I saw it, come out near that rear tire, so I couldn’t say either way.”
(Emphasis added.)
In summary, Wilson saw a burst of embers appear from behind the driver’s side of Greene’s patrol car, which he believed was caused by a burning cigarette that defendant had thrown out the driver’s side window of his pickup. Although Wilson did not see defendant throw a lit cigarette from the window of his pickup, Wilson connected defendant to the cigarette because it appeared to Wilson that the cigarette had just been thrown on the road and there were no vehicles that Wilson could see ahead of defendant that could have been the source of the cigarette.
The majority rejects those facts as sufficient to create a reasonable suspicion that defendant had thrown a lit cigarette from his pickup. According to the majority, the state did not present evidence to exclude the possibility *511that the cigarette had been thrown from a vehicle other than defendant’s pickup, either one traveling in the opposite direction from defendant or one too far ahead of defendant to be seen by Wilson. Because it did not exclude that possibility, all that the state established was defendant’s proximity to the burning cigarette, which the majority says was insufficient to create a reasonable suspicion that defendant was the source of the cigarette. 269 Or App at 508.
That it is conceivable that the cigarette could have been thrown from a vehicle other than defendant’s pickup establishes, at most, that there could be an innocent explanation — that is, one that does not connect defendant to the burning cigarette — for the facts that led Wilson to suspect that defendant had thrown the cigarette from his pickup. It is well established, however, that the existence of an innocent explanation does not detract from an officer’s belief that the facts create a suspicion of criminal conduct by a defendant. See, e.g., State v. Braukman, 246 Or App 123, 127, 265 P3d 28 (2011), rev den, 351 Or 675 (2012). Here, Wilson saw a burst of embers that he believed came from a cigarette that had just been thrown on the road by defendant, that is, by the person driving the pickup that was ahead of Greene’s vehicle and 50 feet from Wilson’s vehicle. The facts observed by Wilson were sufficient to create a reasonable suspicion that defendant was the source of the cigarette and, hence, were sufficient to support Wilson’s stop of him. The majority errs in concluding otherwise.